 1

                                                                          FILED IN THE
 2                                                                    U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON


 3                                                               Apr 15, 2019
                                                                     SEAN F. MCAVOY, CLERK
 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    NAATHON-RAY JOHNSON,
                                                NO: 2:19-CV-78-RMP
 8                            Plaintiff,
                                                ORDER DISMISSING COMPLAINT
 9          v.                                  FOR LEGAL INSUFFICIENCY

10    STEVENS COUNTY SHERIFF’S
      DEPARTMENT; RURAL
11    RESCOURCES; ALLIANCE
      MENTAL HEALTH SERVICES;
12    MOUNT CARMEL
      HOSPITAL/PROVIDENCE
13    MEDICAL SERVICES; and
      SOCIAL SECURITY
14    AMINISTRATION, Spokane Office,

15                            Defendants.

16

17         BEFORE THE COURT is Plaintiff Naathon-Ray Johnson’s complaint, ECF

18   No. 1. Mr. Johnson is proceeding pro se and in forma pauperis. Magistrate Judge

19   John T. Rodgers reviewed Mr. Johnson’s application to proceed in forma pauperis

20   and granted Mr. Johnson that status. ECF No. 5. This Court is performing the

21   second part of the screening process under 28 U.S.C. § 1915 to determine whether


     ORDER DISMISSING COMPLAINT FOR LEGAL INSUFFICIENCY ~ 1
 1   Mr. Johnson’s lawsuit should be allowed to proceed to service of the complaint upon

 2   Defendants. The Court has reviewed the complaint and is fully informed.

 3                                     BACKGROUND

 4         The following are the facts as alleged in Mr. Johnson’s complaint. Mr.

 5   Johnson was determined to be disabled in either 2013 or 2014 because of the

 6   complications associated with his Crohn’s disease and spine. ECF No. 1 at 5. He

 7   received social security income through a payee, who is a person appointed by the

 8   government to manage the social security income for someone who cannot manage

 9   it himself. Id. at 5–6. With his social security income, Mr. Johnson claims that

10   leased a property in Colville, Washington beginning in May of 2017. Id. at 6.

11         Mr. Johnson alleges that his payee failed to continue paying him his social

12   security income shortly after he began leasing the property. ECF No. 1 at 6. He

13   then alleges he went without social security payments for several months. Id. He

14   claims that he pleaded with Defendant Social Security Administration to set up a

15   new payee, working with Defendant Rural Resources. Id. at 6–7. He also claims

16   that he went through several evaluations with Defendant Alliance Mental Health

17   Services to help prove his entitlement to social security income. Id. at 7.

18         Around this same time, Defendant claims he was having several medical

19   issues relating to an unknown neurological disorder. ECF No. 1 at 8. He claims that

20   these medical issues resulted in several trips to Defendant Providence Mount Carmel

21


     ORDER DISMISSING COMPLAINT FOR LEGAL INSUFFICIENCY ~ 2
 1   Hospital. Id. at 8–9. At one point, he claims that Mount Carmel had Mr. Johnson

 2   “shipped out” to a facility on the west side of Washington. Id. at 9.

 3         Mr. Johnson also claims that Rural Resources did not assist him with issues

 4   with his rental property in Colville. ECF No. 1 at 10. Mr. Johnson alleges that there

 5   were problems with the heating and plumbing, and that his neighbors would

 6   constantly steal things from his residence. Id. However, soon after, Mr. Johnson

 7   claims that he received forged eviction papers and a notice of abandonment of

 8   property. Id. at 10–11. Mr. Johnson also claims that the power was turned off in

 9   January of 2019. Id. at 11.

10         Mr. Johnson then claims that Defendant Spokane Sheriff’s Department

11   arrested him for trespassing on his own property. ECF No. 1 at 11. He was placed

12   in Stevens County Jail and charged with trespassing. Id. at 12. While in prison, Mr.

13   Johnson claims that he was not given his needed medication and was denied access

14   to legal envelopes and materials. Id. at 13. At his preliminary hearing, Mr. Johnson

15   alleges that he stated that he wanted to represent himself, but the Stevens County

16   Superior Court denied his request and appointed Mr. Johnson a public defender. Id.

17   Mr. Johnson claims he was not given an opportunity to speak at his preliminary

18   hearing. Id. He also claims that he was never given an information, complaint,

19   citation, or police report. Id. at 12. Mr. Johnson claims that he was released on the

20   same day. Id.

21


     ORDER DISMISSING COMPLAINT FOR LEGAL INSUFFICIENCY ~ 3
 1          After he was released, Mr. Johnson claims that he returned to his rental

 2   property and discovered that all of his belongings were missing. ECF No. 1 at 13.

 3   While he tried to inventory what was missing, Mr. Johnson claims that he was again

 4   arrested for trespassing. Id. He claims that his second preliminary hearing was just

 5   like his first. Id. at 14.

 6          Mr. Johnson then filed this complaint against Defendants, claiming that they

 7   violated his First, Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendment rights.

 8   ECF No. 1 at 3. He also claims that they violated the Social Security Act,

 9   Americans with Disabilities Act, and “State law/Regulations Concurrent with federal

10   law.” Id.

11               SCREENING REQUIREMENT AND LEGAL STANDARD

12          A district court must screen complaints brought by litigants proceeding in

13   forma pauperis and shall dismiss the proceeding at any time if the action or appeal is

14   frivolous or malicious; fails to state a claim upon which relief may be granted; or

15   seeks monetary relief against a defendant who is immune from such relief. 28

16   U.S.C. §1915(e)(2).

17          The Court reviews Plaintiff’s complaint to determine if it gives enough notice

18   and detail to allow the defendants to “reasonably prepare a response.” See, e.g.,

19   Paulsen v. CNF, Inc., 559 F.3d 1061, 1071 (9th Cir. 2009). The notice pleading

20   standards are stated, in part, in Federal Rule of Civil Procedure 8(a), which provides:

21          (a) Claim for Relief. A pleading that states a claim for relief must
            contain:

     ORDER DISMISSING COMPLAINT FOR LEGAL INSUFFICIENCY ~ 4
 1
                  (1) a short and plain statement of the grounds for the court's
 2                jurisdiction, unless the court already has jurisdiction and the
                  claim needs no new jurisdictional support;
 3
                  (2) a short and plain statement of the claim showing that the
 4                pleader is entitled to relief; and

 5                (3) a demand for the relief sought, which may include relief in
                  the alternative or different types of relief.
 6
     (emphasis in original).
 7
           Generally, a complaint must be dismissed for failure to state a claim if, taking
 8
     all well-pleaded factual allegations as true, it does not contain “‘enough facts to state
 9
     a claim to relief that is plausible on its face.’” See Coto Settlement v. Eisenberg, 593
10
     F.3d 1031, 1034 (9th Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 697
11
     (2009)).
12
           A pro se plaintiff's complaint is to be construed liberally. Hebbe v. Pliler, 627
13
     F.3d 338, 342 (9th Cir. 2010). However, a pro se plaintiff’s complaint must contain
14
     factual assertions sufficient to infer that, if the plaintiff’s allegations are accepted as
15
     true, the defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678
16
     (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim for relief
17
     is facially plausible when “the plaintiff pleads factual content that allows the court to
18
     draw the reasonable inference that the defendant is liable for the misconduct
19
     alleged.” Iqbal, 556 U.S. at 678.
20

21


     ORDER DISMISSING COMPLAINT FOR LEGAL INSUFFICIENCY ~ 5
 1                                      DISCUSSION

 2         Mr. Johnson’s constitutional claims are construed as section 1983 claims.

 3   Additionally, to any extent Mr. Johnson asserts the constitutional claims against

 4   Rural Resources, Alliance Mental Health Services, or Providence Mount Carmel

 5   Hospital, the Court finds those claims legally insufficient because these three

 6   Defendants are not government actors. See 42 U.S.C. § 1983 (requiring that a

 7   defendant to a section 1983 claim act under color of law).

 8   First Amendment

 9         Mr. Johnson appears to make a First Amendment claim against the Spokane

10   County Sheriff’s Office for not allowing him to speak at his criminal proceedings.

11   ECF No. 1 at 3, 12. This claim is legally insufficient because the Sheriff’s Office

12   has no control over Mr. Johnson’s right to speak in criminal proceedings before the

13   Stevens County Superior Court. Further, even if the Sheriff’s Office were

14   accountable for what happened in court, “[a] traditional First Amendment analysis

15   supports the conclusion that all participants in a courtroom proceeding lack a First

16   Amendment right to ‘speak freely’ before the Court.” Franck v. Hubbard, No. 07-

17   0846 J(NLS), 2009 WL 1037703, at *6 (S.D. Cal. Apr. 17, 2009). Therefore, the

18   Court finds that Mr. Johnson’s First Amendment claim is legally insufficient.

19   Fourth Amendment

20         Mr. Johnson claims that his Fourth Amendment rights were violated. ECF

21   No. 1 at 3. Liberally construing Mr. Johnson’s complaint, he appears to claim that


     ORDER DISMISSING COMPLAINT FOR LEGAL INSUFFICIENCY ~ 6
 1   he was unlawfully detained for allegedly trespassing on the property that he rented.

 2   Id. at 11–13. Mr. Johnson also states that there was a letter taped on his door stating

 3   that Mr. Johnson had abandoned his property. Id. at 12. “If an officer has probable

 4   cause to believe that an individual has committed even a very minor criminal offense

 5   in his presence, he may, without violating the Fourth Amendment, arrest the

 6   offender.” Atwater v. City of Lago Vista, 532 U.S. 318, 354 (2001). Because of the

 7   letter notifying Mr. Johnson that he had abandoned his rented property, it appears

 8   that the Sheriff’s Department had probable cause to believe that he was trespassing

 9   on the property. Therefore, the Court finds that Mr. Johnson’s Fourth Amendment

10   claim is legally insufficient.

11   Fifth Amendment

12         Mr. Johnson claims that the Sheriff’s Department violated his Fifth

13   Amendment rights. ECF No. 1 at 3. Liberally construing Mr. Johnson’s complaint,

14   it appears that his Fifth Amendment claim is based on a denial of due process when

15   he was allegedly arrested for trespassing, outside his residence in Colville,

16   Washington. Id. at 11–13.

17         To succeed on a federal procedural due process claim, a party must prove two

18   elements. First, a person must show that he or she was deprived of a protected

19   liberty or property interest. ASSE Int’l, Inc. v. Kerry, 803 F.3d 1059, 1073 (9th Cir.

20   2015). Second, the person must prove that the deprivation of the protected interest

21   was caused by a denial of adequate procedural protections. Id. A person has a


     ORDER DISMISSING COMPLAINT FOR LEGAL INSUFFICIENCY ~ 7
 1   protected liberty interest in being free from government restraint. Sandin v. Conner,

 2   515 U.S. 472, 484 (1995).

 3         Mr. Johnson alleges that the Sheriff’s Department arrested him twice on

 4   charges of trespassing, which would violate his liberty interest. ECF No. 1 at 11–13.

 5   However, Mr. Johnson’s complaint also states that he was given a preliminary

 6   hearing and released on the same day each time that he was arrested. Id. at 12, 14.

 7   Preliminary hearings are the procedural protections given to people after they have

 8   been accused of a crime. Because Mr. Johnson received the procedural safeguards

 9   that come with being arrested, Mr. Johnson fails to state a due process claim against

10   the Sheriff’s Department. Therefore, the Court finds that Mr. Johnson’s Fifth

11   Amendment claim is legally insufficient.

12   Sixth Amendment

13         Mr. Johnson claims that the Sheriff’s Department violated his Sixth

14   Amendment rights. ECF No. 1 at 3. Liberally construing Mr. Johnson’s complaint,

15   Mr. Johnson appears to claim that they violated his Sixth Amendment rights by not

16   letting him represent himself in court. Id. at 12.

17         A defendant in a criminal case may waive the Sixth Amendment right to

18   counsel and proceed pro se if the waiver is literate, competent, understanding,

19   intelligent, and voluntary. Faretta v. California, 422 U.S. 806, 835–36 (1975). Mr.

20   Johnson claims that he informed his appointed counsel and the court that he would

21   be representing himself, but that the court denied his request. ECF No. 1 at 12. The


     ORDER DISMISSING COMPLAINT FOR LEGAL INSUFFICIENCY ~ 8
 1   right to self-representation is not absolute, and it is unclear from Mr. Johnson’s

 2   allegations how the Sixth Amendment was violated when he was not permitted to

 3   represent himself. See Indiana v. Edwards, 554 U.S. 164, 171 (2008) (collecting

 4   cases). Additionally, even if Mr. Johnson can state a Sixth Amendment claim for his

 5   inability to represent himself, the Sheriff’s Department is not liable for anything that

 6   happened to him in Stevens County Superior Court, because there is no basis for

 7   concluding that the Sheriff’s Department controls actions in Stevens County

 8   Superior Court. Therefore, the Court finds Mr. Johnson’s Sixth Amendment claim

 9   legally insufficient.

10   Eighth Amendment

11         Mr. Johnson claims that the Stevens County Sheriff’s Department violated his

12   Eighth Amendment rights. ECF No. 1 at 3. Liberally construing Mr. Johnson’s

13   complaint, Mr. Johnson appears to argue that his Eighth Amendment rights were

14   violated when he was detained in Stevens County Jail for an alleged trespass. Id. at

15   12–13. He claims that he did not receive any medication and had limited access to

16   legal materials. Id.

17         A person is liable for an Eighth Amendment violation if the person causes the

18   “unnecessary and wanton infliction of pain” upon a prisoner. Estelle v. Gamble, 429

19   U.S. 97, 104 (1976). To state an Eighth Amendment claim, a prisoner must satisfy

20   an objective element and a subjective element. Hallet v. Morgan, 296 F.3d 732, 744

21   (9th Cir. 2002). The objective prong is met by showing a prisoner’s serious medical


     ORDER DISMISSING COMPLAINT FOR LEGAL INSUFFICIENCY ~ 9
 1   need. Estelle, 429 U.S. at 104. A serious need exists if a failure to treat the injury

 2   could result in further significant injury or cause unnecessary and wanton infliction

 3   of pain. Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006). Evidence of a serious

 4   need include medical conditions that significantly affect an individual’s daily

 5   activities or the existence of chronic and substantial pain. Estelle, 429 U.S. at 1059–

 6   60. Serious medical needs include “the existence of an injury that a reasonable

 7   doctor or patient would find important and worthy of comment or treatment.” Lopez

 8   v. Smith, 203 F.3d 1122, 1131 (9th Cir. 2000).

 9         The subjective prong of an Eighth Amendment claim is met by showing that

10   prison officials denied, delayed, or intentionally interfered with the prisoner’s

11   medical treatment. Hutchinson v. United States, 838 F.3d 390, 394 (9th Cir. 1988).

12   However, the prison officials must know of the prisoner’s medical condition and

13   then deliberately disregard it; the prisoner must show more than a lack of due care.

14   Farmer v. Brennan, 511 U.S. 825, 835 (1994); Toguchi v. Chung, 391 F.3d 1051,

15   1057 (9th Cir. 2004). “[T]he official must both be aware of facts from which the

16   inference could be drawn that a substantial risk of serious harm exists, and he must

17   also draw the inference.” Farmer, 511 U.S. at 837.

18         Mr. Johnson alleges that he was determined to be disabled in 2013 or 2014

19   due to complications stemming from Crohn’s disease and spinal issues. ECF No. 1

20   at 4. Even if these medical issues constitute a “serious medical need” under the

21   objective prong, Mr. Johnson has not pleaded facts that, if proven, would show that


     ORDER DISMISSING COMPLAINT FOR LEGAL INSUFFICIENCY ~ 10
 1   the Stevens County Sheriff’s Department violated the subjective prong. Mr.

 2   Johnson alleges that he did not receive his medications while imprisoned but does

 3   not state that the Sheriff’s Department knew or had reason to know of his need for

 4   medications. ECF No. 1 at 12–13. Further, he has not alleged that his denial of

 5   medications resulted from a deliberate indifference to his medical conditions rather

 6   than a lack of due care. Id.

 7         Because Mr. Johnson has not alleged that the Sheriff’s Department knew or

 8   had reason to know of his medical conditions, Mr. Johnson’s Eighth Amendment

 9   claim is legally insufficient.

10   Fourteenth Amendment

11         Mr. Johnson alleges that his Fourteenth Amendment rights were violated.

12   ECF No. 1 at 3. Liberally construing Mr. Johnson’s complaint, Mr. Johnson alleges

13   that he was denied equal protection by the Sheriff’s Department. Id.

14         To succeed on a section 1983 claim for equal protection, a plaintiff must show

15   that “the defendants acted with an intent or purpose to discriminate against the

16   plaintiff based upon membership in a protected class.” Barren v. Harrington, 152

17   F.3d 1193, 1194 (9th Cir. 1998). Absent proof of membership in a protected class, a

18   plaintiff can succeed by showing that “she has been intentionally treated differently

19   from others similarly situated and that there is no rational basis for the difference in

20   treatment.” Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000). But this “class

21   of one” equal protection theory does not apply in cases which “by their nature


     ORDER DISMISSING COMPLAINT FOR LEGAL INSUFFICIENCY ~ 11
 1   involve discretionary decisionmaking based on a vast array of subjective,

 2   individualized assessments.” Engquist v. Or. Dep’t of Agric., 553 U.S. 591, 603

 3   (2008).

 4         Mr. Johnson fails to allege his membership in a protected class or explain how

 5   he was treated differently from others similarly situated. ECF No. 1. By failing to

 6   allege these details, Mr. Johnson does not give enough notice to allow the Sheriff’s

 7   Department to “reasonably prepare a response.” Paulsen, Inc., 559 F.3d at 1071.

 8   Therefore, the Court finds that Mr. Johnson’s construed equal protection claim is

 9   legally insufficient.

10   Social Security Act

11         Mr. Johnson claims that Defendants violated the Social Security Act. ECF

12   No. 1 at 3. Liberally construing Mr. Johnson’s complaint, it appears he claims that

13   Defendants conspired to deny him his social security income by failing to establish a

14   payee for Mr. Johnson’s income. Id. at 6. The Social Security Act contains no

15   private right of action. See Maine v. Thuboutot, 448 U.S. 1, 6 (1980); Edelman v.

16   Jordan, 415 U.S. 651, 676 (1974). Therefore, the Court finds that Mr. Johnson’s

17   Social Security Act claim is legally insufficient.

18   Americans with Disabilities Act

19         Mr. Johnson claims that Defendants violated the Americans with Disabilities

20   Act (“ADA”). ECF No. 1 at 3. It is unclear which title of the ADA Mr. Johnson

21   claims that Defendants violated. Id. Liberally construing Mr. Johnson’s complaint,


     ORDER DISMISSING COMPLAINT FOR LEGAL INSUFFICIENCY ~ 12
 1   he appears to claim that he was discriminated against because of his disability

 2   throughout his troubles with Defendants, which could mean claims under Titles II

 3   and III of the ADA. ECF No. 1; see also 42 U.S.C. §§ 12132 & 12182(a).

 4   However, it is not apparent how Defendants discriminated against Mr. Johnson

 5   because of his disabilities, and Mr. Johnson does not allege facts supporting his

 6   claim of discrimination. ECF No. 1. Mr. Johnson’s ADA claim does not give

 7   enough notice and detail to allow Defendants to “reasonably prepare a response.”

 8   Paulsen, Inc., 559 F.3d at 1071. Therefore, the Court finds that Mr. Johnson’s ADA

 9   claim is legally insufficient.

10   State Law or Regulations Concurrent with Federal Law

11         On page 3 of Mr. Johnson’s complaint, in a section in which Mr. Johnson lists

12   his claims, Mr. Johnson states that his final claim is under “State law/Regulations

13   Concurrent with federal law.” ECF No. 1 at 3. Even when broadly construing this

14   statement, it is unclear what kind of claim Mr. Johnson is making with this language.

15   This claim does not give enough notice and detail to allow the Court to fully analyze

16   it or the Defendants to “reasonably prepare a response.” Paulsen, Inc., 559 F.3d at

17   1071. Therefore, the Court finds that Mr. Johnson’s final claim is legally

18   insufficient.

19         Accordingly, IT IS HEREBY ORDERED:

20         1.        Plaintiff’s Complaint, ECF No. 1, is DISMISSED without prejudice

21   for legal insufficiency. 28 U.S.C. § 1915(e)(2).


     ORDER DISMISSING COMPLAINT FOR LEGAL INSUFFICIENCY ~ 13
 1         2.    The Court certifies that any appeal of this order would not be taken in

 2   good faith. 28 U.S.C. § 1915(a)(3).

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order, provide a copy to Mr. Johnson, and close this case.

 5         DATED April 15, 2019.

 6                                             s/ Rosanna Malouf Peterson
                                            ROSANNA MALOUF PETERSON
 7                                             United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER DISMISSING COMPLAINT FOR LEGAL INSUFFICIENCY ~ 14
